1
2
3                                                                                     JS-6
4
5
6
7
8
9
10                        UNITED STATES DISTRICT COURT
11           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12
13    CARINE MAMANN,                           )   CASE NO.: CV 17-5952-GW(JPRx)
                                               )
14                        Plaintiff,           )   Assigned to: Hon. George H. Wu
                                               )   Magistrate Jean P. Rosenbluth
15            vs.                              )
                                               )
16    JAGUAR LAND ROVER NORTH                  )   JUDGMENT AFTER TRIAL
      AMERICA, LLC, a Delaware                 )
17    Limited Liability Company, and           )   Trial Date: November 27, 2018
      DOES 1 through DOE 50, inclusive,        )
18                                             )
                          Defendants.          )
19                                             )
                                               )
20
21           This action came on regularly for trial from November 27, 2018 through and
22   including November 30, 2018, in Courtroom 9D of the United States District Court,
23   the Honorable George H. Wu presiding. Plaintiff Carine Mamann appeared by and
24   through her attorneys Benjeman R. Beck and Michael Ouziel of Consumer Law
25   Experts, PC. Defendant Jaguar Land Rover North America, LLC., appeared by and
26   through its attorneys Brian Takahashi and Freddy I. Fonseca of Bowman and Brooke
27   LLP.
28   ///


     20236914v1                            1                  Case No. 2:17-cv-05952 GW
1            A jury of eight persons was regularly empaneled and sworn. Witnesses were
2    sworn and testified. After hearing the evidence and arguments of counsel, the jury
3    was duly instructed by the Court and the case was submitted to the jury. The jury
4    deliberated and returned its verdict, finding in favor of Jaguar Land Rover North
5    America, LLC.
6            Now, therefore, pursuant to Rules 54 and 58 of the Federal Rules of Civil
7    Procedure, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
8    final judgment in the action be entered as follows:
9            In accordance with the verdict form dated November 30, 2018, judgment is
10   entered in favor of Jaguar Land Rover North America, LLC and against Plaintiff
11   Carine Mamann who shall recover nothing from Jaguar Land Rover North America,
12   LLC. Jaguar Land Rover North America, LLC shall recover costs from Plaintiff
13   Carine Mamann as determined by the Clerk of the Court.
14
15
16   DATED: December 7, 2018                ______________________________
17                                          Honorable George H. Wu
                                            United States District Judge
18
19
20
21
22
23
24
25
26
27
28


     20236914v1                            2               Case No. 2:17-cv-05952 GW
1                             CERTIFICATE OF SERVICE
2            I hereby certify that on December 4, 2018, I filed the foregoing document
3    entitled [PROPOSED] JUDGMENT AFTER TRIAL with the clerk of court using
4    the CM/ECF system, which will send a notice of electronic filing to all counsel of
5    record in this action.
6
7
                                                        /s/ Freddy I. Fonseca
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     20236914v1                           3                Case No. 2:17-cv-05952 GW
